 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       BRADLEY A. KECK, MICHAEL R.                               Case No. 2:18-CV-1146
10     JEPPESEN and HERBERT W. WILSON,
11                                                               ORDER GRANTING JOINT
                             Plaintiffs,                         MOTION FOR APPROVAL
12                      v.                                       OF SETTLEMENT
13                                                               AGREEMENT
       THE CITY OF SEATTLE,
14
                             Defendant.
15
            This matter comes before the Court on the parties’ “Joint Motion for Approval of
16
     Settlement Agreement.” Dkt. #38.
17
18          On August 4, 2018, plaintiffs filed a complaint against the City of Seattle (“the City”).
19 Dkt. #1. The parties participated in a mediation on July 22, 2019 and reached a settlement. Dkt.
20 #37; see Dkt. #38 at 2. On July 31, 2019, they filed a joint motion requesting the Court to issue
21 an order approving their Settlement Agreement, which includes a waiver and release by
22 plaintiffs of all claims against the City, as well as a confidentiality clause. Dkt. #38 at 3.
23 Pursuant to the Court’s order dated August 23, 2019, the parties made their Settlement
24 Agreement available for in camera inspection and review. Dkt. #39.
25          This Court has previously held that the Court’s responsibility to review a proposed class
26 action settlement to determine whether the settlement is “‘fundamentally fair, adequate, and
27 reasonable’ … does not extend to the context of individual settlement agreements, where each
28
     ORDER GRANTING JOINT MOTION FOR
     APPROVAL OF SETTLEMENT AGREEMENT - 1
 1 plaintiff may be consulted individually so as to vindicate her particular interests.” Wilson v.
 2 Maxim Healthcare Servs., Inc., No. C14-789RSL, 2017 WL 2988289, at *1 (W.D. Wash. June
 3 20, 2017) (quoting Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003)). However, the
 4 Court makes an exception here because the defendant is a government entity. The Court finds
 5 that the settlement is fair, adequate, and reasonable. Staton, 327 F.3d at 959. It is approved.
 6
           For the foregoing reasons, the parties’ joint motion is GRANTED.
 7
           DATED this 28th day of August, 2019.
 8
 9
10
11
                                                      A
                                                      Robert S. Lasnik
12                                                    United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING JOINT MOTION FOR
     APPROVAL OF SETTLEMENT AGREEMENT - 2
